Citation Nr: 0325355	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-52 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for skin rash 
disability.

2.	Entitlement to service connection for left hand 
disability.

3.	Entitlement to service connection for left leg disability 
(other than patellofemoral syndrome of the left knee).

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1989 to August 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that in describing his alleged left leg 
disability, the veteran frequently references his left knee.  
However, by way of a rating decision dated in April 2003, the 
veteran was granted service connection for patellofemoral 
syndrome, left knee.  Thus, the Board believes that the issue 
in contention is best described as entitlement for service 
connection for left leg disability, other than patellofemoral 
syndrome, left knee.


FINDINGS OF FACT

1.	Skin rash disability was not manifested during the 
veteran's active duty, nor is it otherwise related to 
service.

2.	Left hand disability was not manifested during the 
veteran's active duty, nor is it otherwise related to 
service.

3.	Left leg disability, other than patellofemoral syndrome, 
left knee, was not manifested during the veteran's active 
duty, nor is it otherwise related to service.

4.	The veteran did not engage in combat with the enemy, and 
his claimed stressors have not been verified. 




CONCLUSIONS OF LAW

1.	Skin rash disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

2.	Left hand disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.	Left leg disability, other than patellofemoral syndrome, 
left knee, was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.	Post-traumatic stress disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b),  5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 
After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The April and 
December 2001 RO letters inform the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded several VA medical 
examinations, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

The Board notes that the veteran requested a hearing and one 
was scheduled for him.  However, the letter notifying him of 
the date of the hearing was returned as undeliverable, as 
were several other letters from the RO to the veteran's last 
address of record.  The file indicates that the RO attempted 
to contact the veteran at his last listed phone number, but 
his phone was disconnected.  The veteran had listed his 
girlfriend as his emergency contact.  The RO attempted to 
phone him at the number listed for his girlfriend, but this 
number was disconnected.  Despite these exhaustive attempts 
by the RO to contact the veteran at each of his known 
addresses and phone numbers, the veteran's whereabouts are 
unknown.  The Court has stated that if a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although a hearing, as the RO 
attempted to schedule, would be helpful, the veteran's 
failure to respond and his virtual disappearance dictate that 
the appeal be based on the present record.  The Board is 
satisfied that the RO has made sufficient effort to locate 
the veteran.  Although VA has a duty to assist the claimant 
in developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.103(a); Wood, supra.  
Accordingly, the Board concludes that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5103(a).  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Skin Rash

The veteran contends that he suffers from a skin rash on his 
back which is related to his active duty service.  He 
maintains that this problem began when he was serving in the 
Southwest Asia theater of operations.  

Initially, the Board notes that service connection may also 
be established for a chronic disability manifested by certain 
signs or symptoms which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R 
§ 3.317(a)(1).  Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Although the veteran contends that his skin rash problem 
began during service, his service medical records are devoid 
of reference to any complaints, findings, or diagnoses of 
skin rash.  In fact, his skin was clinically evaluated as 
normal at the time of his discharge examination in June 1993.  

The veteran underwent a VA examination in August 1995.  The 
veteran reported a history of having a rash on his back since 
1992.  On physical examination, the examiner did not note a 
rash on the veteran's back or any other part of his body.  
There was no diagnosis of a skin disorder.  The veteran 
underwent an additional examination in March 1997.  The 
veteran gave a history of having a rash on his back since 
1992.  He said the doctor told him that he did not know what 
it was and gave him creams to treat it.  The veteran reported 
that the rash returned every once in a while and that it 
makes his back itch.  On physical examination, the examiner 
found no activity on his back but did find scars of old, 
questionable lesions.  There was no diagnosis established.  
Thus, the evidence of record does now show that the veteran 
currently suffers from a skin rash disability.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The evidence of record also does not include any 
independent verification that  the veteran currently suffers 
from any signs or symptoms of an undiagnosed skin condition.  
Thus, service connection is not warranted under 38 C.F.R. § 
3.317(a)(1).

Left Hand

The veteran's service medical records include a July 1990 
report of medical treatment at Hunter Army Airfield in 
Georgia for a contusion and laceration to the right hand.  
However, the issue before the Board involves the veteran's 
claim that he was stabbed in the left hand in an incident 
while he was in the Persian Gulf area.  Service medical 
records are devoid of reference to any injury or complaints 
related to the left hand.  In fact, the veteran's upper 
extremities were clinically evaluated during his discharge 
examination in June 1993 and were found to be clinically 
normal; no scars were noted.  

The veteran underwent a VA examination in August 1995.  He 
gave a history of having pins and needles in his left hand.  
Upon physical examination, the physician found small scars on 
both hands.  The veteran underwent a VA examination in March 
1997.  The veteran gave a history of being stabbed in his 
hand in 1991.  The veteran stated that when the weather is 
cold or when he moves his hand too much, his first finger 
becomes numb and goes to sleep.  On objective examination, 
the physician found a well-healed wound about 14.0 to 15.0 mm 
long in the web at the base of the first finger of his left 
hand.  There was no keloid formation, adherence or herniation 
of the scar.  The scar was not tender or painful upon 
examination.  The diagnosis was stab wound, web, base of 
first finger, left hand.

Although the record contains evidence of an apparent healed 
wound on the left hand, there is no evidence that the veteran 
injured his left hand in service.  The veteran contends that 
he was stabbed in the hand while in service, but the 
veteran's records do not corroborate this event.  There is no 
record of the veteran being treated for any wound to the left 
hand in service.  In fact, as noted previously, upon 
discharge from service in 1993, no scars to the left hand 
were noted upon physician examination.  In sum, there is no 
evidence of record to relate the veteran's current left-hand 
scars to any injury or illness in service.  Thus, service 
connection is not warranted.

Left Leg 

As noted in the introduction, by way of an April 2003 rating 
decision, the veteran was granted service connection for 
patellofemoral syndrome, left knee.  Thus, the issue at hand 
is entitlement to service connection for a left leg 
disability, other than patellofemoral syndrome of the left 
knee.  

The veteran's service medical records document that the 
veteran complained of bilateral knee pain, crepitus and 
laxity that was diagnosed as bilateral patellofemoral 
syndrome in November 1989 and left-knee pain and swelling in 
January 1990 that was diagnosed as a left knee contusion.  
Also, during a May 1991 physical examination, the veteran 
gave a history of left-knee pain during exercise.  However, 
his June 1993 examination shows normal lower extremities upon 
clinical evaluation.  The veteran underwent a VA examination 
in August 1995.  He gave a history of his left knee giving 
out.  His musculoskeletal system was evaluated as essentially 
negative.

The veteran underwent a VA examination in March 1997.  He 
gave a history of injuring both of his knees in basic 
training when he fell in a ditch.  He said that he 
experienced pain and swelling and was seen by a doctor who 
ordered a brace for the right knee.  Since then he has 
noticed intermittent pain and swelling in the knees.  His 
present complaints were pain and swelling as well as buckling 
in both knees, more severe on the left than the right.  On 
examination, there was full extension of the left knee with 
flexion to 140 degrees.  There was no evidence of thigh 
muscle atrophy, but there was fullness noted in the 
infrapatellar areas of the knee and tenderness over the left 
knee at the patellar tendon and lateral infrapatellar area.  
Crepitus was present in the left knee, but McMurray's sign 
was negative.  Patellofemoral compression test was positive 
bilaterally and there was mild antero-posterior laxity noted.  
X-rays of the left knee revealed slight narrowing of the 
medial aspect of the patellofemoral joint space on the left.  
The diagnosis was patellofemoral syndrome.

The medical evidence of record appears to show only that the 
veteran currently suffers from patellofemoral syndrome of the 
left knee, for which he has already been service connected.  
There is no evidence of any other left leg disability.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The Board notes that the veteran's claim was filed in 1996.  
Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.


The veteran's service medical records contain no reference to 
PTSD.  The veteran's service records reflect that he was a 
turbine engine driven generator repairer and that he served 
in Desert Storm.  His records contain no evidence of combat 
citations.  The post-service medical records include a VA 
examination in August 1995 which resulted in a diagnosis of 
mild PTSD and cocaine dependence.  The veteran received 
individual psychotherapy in 1996 at the VAMC in Northport.  
The veteran submitted a statement in 1997 describing his PTSD 
stressors as killing a 15 year old child during Desert Storm 
and seeing dead bodies and burning Iraqi soldiers.  The 
veteran underwent an additional VA examination in March 1997.  
The veteran was diagnosed with PTSD based on stressors 
related to war memories and unemployment.  The RO requested 
corroboration of the veteran's alleged stressors from the 
U.S. Armed Services Center for Unit Records Research 
(USASCRUR) in December 2001.  By way of an August 2002 
letter, the USASCRUR notified the RO that it could not 
corroborate the veteran's alleged stressor related to killing 
a 15-year-old boy.

Initially, the Board notes that the evidence of record does 
contain a current diagnosis of PTSD for the veteran, thus 
satisfying the first element necessary to establish service 
connection for PTSD.  Nevertheless, as noted above, in order 
to establish service connection for PTSD, the veteran's 
diagnosis of PTSD must be based upon either participation in 
combat with the enemy or POW experiences or upon a verified 
in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's service personnel records show that he 
did serve in Desert Storm.  However, such records do not 
suggest participation in combat.  As noted above, his DD-214 
shows that he was a generator repairer.  There is also no 
evidence that he was awarded any combat decorations.  Because 
the record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.  To this end, as noted above, the record 
demonstrates that the veteran's alleged in-service stressors 
could not be corroborated by the USASCRUR.

In sum, although the evidence of record shows a current PTSD 
diagnosis, service connection for PTSD is not warranted in 
the present case due to lack of corroboration of the 
veteran's alleged in-service stressors.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to any issue.




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



